Case: 5:19-cv-00168-JMH-HAI Doc #: 26 Filed: 08/08/19 Page: 1 of 2 - Page ID#: 107



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                       CENTRAL DIVISION at LEXINGTON

  MICHAEL C. HORN,                        )
                                          )
        Plaintiff,                        )     Civil No. 19-168-JMH-HAI
                                          )
  v.                                      )
                                          )
  KYLE BARRETT,                           )                 ORDER
                                          )
        Defendant.                        )

                           ***     ***    ***     ***
       This Court recently referred this matter to a United States

Magistrate Judge to conduct all further proceedings, including the

initiation of discovery.           [R. 21].       Shortly    thereafter,      the

Magistrate Judge entered a scheduling order establishing deadlines

for the parties to complete all pretrial discovery and file any

dispositive motions.       [R. 23].

       That said, the Court’s Orders at R. 21 and R. 23 have now

been returned as undeliverable.           [Rs. 24, 25].       That is because

Horn is no longer confined at the Madison County Detention Center,

and he has not kept the Clerk’s Office informed of his current

address, despite being specifically ordered to do so.               [R. 5].

       At this point, the Court will give Horn 30 days to update his

address, in writing, with the Clerk of the Court.              Ultimately, if

Horn fails to properly update his address within the time allotted,

the Court will dismiss his case without prejudice pursuant to Local

Rule 5.2(e) and this Court’s prior warning at R. 5.
Case: 5:19-cv-00168-JMH-HAI Doc #: 26 Filed: 08/08/19 Page: 2 of 2 - Page ID#: 108



      Accordingly, it is ORDERED as follows:

      1. Within 30 days from the entry of this Order, Horn MUST

          update his address, in writing, with the Clerk of the Court.

      2. If Horn fails to properly update his address within the

          time allotted, the Court will dismiss his case without

          prejudice pursuant to Local Rule 5.2(e) and this Court’s

          prior warning at R. 5.

      This 8th day of August, 2019.




                                        2
